United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL PROTECTION SERVICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-871
Issued: December 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On February 20, 2014 appellant, through his attorney, filed a timely appeal from a
January 31, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration. Because more than 180 days elapsed from the most
recent merit decision dated February 6, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the January 31, 2014 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. § 501.3(e).

2

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that he provided new legal argument and evidence
warranting a merit review on OWCP’s determination of the date of maximum medical
improvement for appellant’s schedule award.
FACTUAL HISTORY
On October 29, 2003 appellant, then a 43-year-old police officer, injured his right foot
and ankle during a basic training program. OWCP accepted the claim for right ankle sprain,
right tarsal tunnel syndrome, right tendon sheath contracture, right tibialis tendinitis, and right
rupture of other ankle and foot tendons. On March 10, 2004 it placed appellant on the periodic
rolls for temporary total disability.
On December 7, 2004 appellant underwent surgery for a posterior tibial tendon repair and
chronic plantar fasciitis of the right foot and ankle. In the December 7, 2004 operative report,
Dr. Anthony K. Teebagy, a treating Board-certified orthopedic surgeon, stated that the
preoperative and postoperative diagnoses were posterior right ankle tibial tendon tear and
chronic right foot plantar fasciitis. He noted that appellant underwent right foot calcaneal
osteotomy, posterior tibial tendon reconstruction with flexor digitorum longus transfer right foot
and right foot partial planta fasciotomy. In a December 7, 2004 surgery discharge report,
Dr. Teebagy stated that appellant underwent right foot tibial tendon transfer with calcaneal
osteotomy and plantar fascia release. He related that appellant had progressed well
postoperatively with no complications.
In November 5, 2007 chart notes, Dr. Teebagy reported that appellant felt he was ready to
return to a modified job as he was getting stronger. He stated that appellant would be seen on an
as needed basis and was pleased with the surgery results.
On June 19, 2008 Dr. Teebagy reported seeing appellant for right foot stiffness and
peroneal tendinitis. A physical examination showed halting ability to invert the right foot, some
decreased sensation along the sural nerve, no swelling, and some peroneal nerve tenderness.
Dr. Teebagy reviewed x-rays which showed that appellant’s osteotomy had healed nicely.
Appellant noted that he hoped to continue working in his modified-job position.
On October 23, 2012 appellant filed a claim for a schedule award.
In a December 4, 2012 report, Dr. John L. Dunne, an examining osteopathic Boardcertified physician specializing in occupational and preventive medicine, rated a seven percent
impairment to the right leg using the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides). He applied Table 16-2, p. 501 for
the diagnosis of a ruptured tendon and grade modifiers.3 Dr. Dunne noted that, following a
failure to improve, Dr. Teebagy operated on the foot and ankle on December 7, 2004. He opined
that appellant reached maximum medical improvement in 2007 following removal of the
hardware and recovery.

3

A.M.A., Guides 501, Table 16-2, Foot and Ankle Regional Grid.

2

On January 3, 2013 OWCP requested that a medical adviser review Dr. Dunne’s report to
determine the date of maximum medical improvement and percentage of impairment.
Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and medical adviser, submitted a
January 3, 2013 report concurring with Dr. Dunne’s determination of seven percent impairment
to the right lower extremity. He stated that the date of maximum medical improvement was
December 4, 2012, the date of the Dr. Dunne’s evaluation as there was no evidence to establish
that maximum medical improvement had occurred at an earlier date.
By decision dated January 16, 2013, OWCP granted appellant a schedule award for a
seven percent impairment of the right leg. The decision found the date of maximum medical
improvement as December 4, 2012. The period of the award ran from December 4, 2012 to
April 24, 2013. OWCP based the schedule award compensation on appellant’s weekly pay rate
of $734.12 as of October 29, 2003 and compensation rate of 66 2/3 percent.
In a February 1, 2013 letter, appellant contended that the compensation rate was incorrect
as he was entitled to compensation at the augmented rate of 75 percent based on his two
dependents.
By decision dated February 6, 2013, OWCP issued a corrected schedule award to reflect
a compensation rate of 75 percent. It stated that a payment would be issued for the difference in
compensation rates for the period December 4, 2012 to February 9, 2013.
On October 30, 2013 counsel requested reconsideration. He argued that the October 25,
2013 report from Dr. Teebagy established that the date of maximum medical improvement was
approximately October 26, 2007 and not December 4, 2012. In the October 25, 2013 addendum,
Dr. Teebagy provided clarification of his October 26, 2007 report. He stated that appellant
reached maximum medical improvement with respect to his right ankle and foot on
approximately October 26, 2007.
By decision dated January 31, 2014, OWCP denied reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

3

will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
The Board finds that this case is not in posture for a decision. Counsel requested
reconsideration by letter dated October 30, 2013.
He contended that Dr. Teebagy’s
October 25, 2013 addendum to an October 26, 2007 report, clarified appellant’s date of
maximum medical improvement and constituted pertinent new and relevant medical evidence
warranting a merit review. By decision dated January 31, 2014, OWCP denied merit review
finding that appellant failed to submit pertinent new and relevant medical evidence or advance a
relevant new argument concerning the date of maximum medical improvement.
The Board finds that the October 25, 2013 addendum from Dr. Teebagy constitutes
pertinent new and relevant medical evidence warranting further consideration of the merits.
Dr. Teebagy stated that appellant had reached maximum medical improvement on
October 26, 2007 and not December 4, 2012 as OWCP had determined. Appellant also
advanced a new and relevant argument that Dr. Teebagy’s new report provided clarification on
the date of maximum medical improvement.
The requirements for reopening a case for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his or her burden of
proof. The claimant need only submit evidence that is relevant and pertinent and not previously
considered.8 If OWCP should determine that the new evidence submitted lacks probative value,
it may deny modification of the prior decision, but only after the case has been reviewed on the
merits.9 Dr. Teebagy provided an opinion that maximum medical improvement occurred on
October 26, 2007. This is pertinent new and relevant evidence. Counsel also provided new
argument regarding the date of maximum medical improvement. The case shall be remanded to
OWCP to conduct a merit review. After such further development as is deemed necessary,
OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

7

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

R.T., Docket No. 11-749 (issued December 23, 2011); Mary A. Ceglia, 55 ECAB 626 (2004); see also Billy
Scoles, 57 ECAB 258 (2005).
9

See Dennis J. Lasanen, 41 ECAB 933 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: December 22, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

